DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Priority
This application claims priority to U.S. Provisional Application U.S. Serial No. 62/589,397, filed November 21, 2017.
Applicant has elected Group I without traverse, wherein the method requires the step of identifying that the subject has a compromised blood retinal barrier, a tablet, oral administration and a toxin as the chemical barrier in the reply filed on 2/19/2020.

Status
Claims 1-3, 5-12 and 14-23 are pending. Claims 9 and 19-23 are withdrawn. Claims 1 and 11 were amended to add a negative limitation wherein the subject is not hypersensitive. Therefore, Claims 1-3, 5-8, 10-12 and 14-18 are presented for examination.
Applicants' arguments, filed 4/11/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
No IDS was filed with Applicant’s current response.

Claim Rejections - 35 USC § 102
Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12 and 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Campochiaro et al. (US 2017/0333375 filed 11/7/2014).

Claimed invention
A method for treating an eye disease caused by oxidative damage (e.g., retinitis pigmentosa (RP)) comprising identifying a subject without hypersensitivity with a compromised blood-retinal barrier and providing an effective amount of N-acetylcysteine amide (NACA) to increase the concentration of NACA in the retina as claimed.

Prior art
Campochiaro teaches treatment of RP (instant claims 2 and 11) with a therapeutically effective amount of NACA. See title. RP is characterized by constricted retinal blood vessels. See 0002. NACA may be administered orally, in tablet form and at dose ranges including 100 and 150 mg/day (instant claims 3, 8, 10, 12, 17 and 18). See 0006. Increased oxygen levels leads to an increase in toxic levels of hydroxyl radicals and peroxynitrite which are involved in RP (instant claims 5-7 and 14-16). See 0001. The subject is not described as having hypersensitivity.
The “reversibly compromised chemically” limitation of claims 7 and 16 is inferred by Campochiaro giving that the invention relates to treating a disease having oxidative stress by oxidants like hydroxy radicals and peroxynitrile that damage cells (see 0027). 

Response to arguments
Applicant argues that retinitis pigmentosa (RP) is not one of the diseases recognized in the prior art (e.g., Yang) as a disease associated with the blood-retinal barrier (BRB). Applicant states that RP is instead a disease of the photoreceptor cells. In this regard, Applicant argues that RP because the reference does not expressly teach this feature of RP then it fails to teach the claimed step of identifying that the subject has a compromised BRB. This is not persuasive because, contrary to Applicant's assertion, RP is recognized by histological evidence as having a compromised BRB. For example, Hanna et al. (CAN J OPHTHALMOL — VOL. 53, NO. 4, AUGUST 2018) teaches histological studies of eyes from patients with RP showed thinned retinal capillary walls and fenestrated vascular endothelial cells. See Hanna, 398. Using an RP mouse model with fluorescent vascular endothelial cells, progressive retinal vascular regression was characterized in vivo. Therefore, when RP is identified in a patient, then the patient is identified as having a compromised BRB.

For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 15/523,665 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629